Exhibit 10.2




Execution Version


BOARD REPRESENTATION AND OBSERVATION RIGHTS AGREEMENT
THIS BOARD REPRESENTATION AND OBSERVATION RIGHTS AGREEMENT, dated as of March 2,
2017 (this “Agreement”), is entered into by and among Robertson Coal Management
LLC, a Delaware limited liability company (“Robertson Coal”), GP Natural
Resource Partners LLC, a Delaware limited liability company (the “Managing
General Partner”), NRP (GP) LP, a Delaware limited partnership (the “General
Partner”), Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership” and, together with Robertson Coal, the Managing General Partner
and the General Partner, the “NRP Entities”), GoldenTree 2004 Trust, GoldenTree
Insurance Fund Series Interests of the SALI Multi-Series Fund, LP, San
Bernardino County Employees’ Retirement Association, Louisiana State Employees’
Retirement System, GT NM, LP (collectively, the “GoldenTree Purchasers”), BTO
Carbon Holdings L.P., Blackstone Family Tactical Opportunities Investment
Partnership ESC L.P. (collectively, the “Blackstone Purchasers” and, together
with the GoldenTree Purchasers, each a “Purchaser” and collectively, the
“Purchasers”) and GoldenTree Asset Management LP. The NRP Entities and the
Purchasers are herein referred to as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning assigned to such term in the Fifth
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of March 2, 2017 (the “Partnership Agreement”).
Recitals
WHEREAS, pursuant to, and subject to the terms and conditions of, the Class A
Convertible Preferred Unit and Warrant Purchase Agreement, dated as of February
22, 2017, by and among the Partnership and the Purchasers (the “Purchase
Agreement”), the Partnership has agreed to issue and sell Class A Preferred
Units representing limited partner interests in the Partnership (“Preferred
Units”) and warrants (“Warrants”) to purchase common units representing limited
partner interests in the Partnership (“Common Units”) to the Purchasers;
WHEREAS, to induce the Parties to enter into the transactions evidenced by the
Purchase Agreement, each of the Parties is required to deliver this Agreement,
duly executed by each of the Parties, contemporaneously with the closing of the
transactions contemplated by the Purchase Agreement (the “Closing”);
WHEREAS, concurrently with or prior to the Closing, the General Partner executed
and delivered the Partnership Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:







--------------------------------------------------------------------------------




Agreement
Section 1.Board Observation Rights.
(a)    During the period commencing upon the execution and delivery of this
Agreement and ending on the Board Rights Termination Date with respect to the
Blackstone Purchasers, the Managing General Partner hereby grants to the
Blackstone Purchasers the option and right, exercisable by delivering a written
notice signed by such Blackstone Purchasers of such appointment to the Managing
General Partner (the “Observer Notice”), to appoint a single representative (the
“Board Observer”) to attend all meetings (including telephonic) of the full
board of directors of the Managing General Partner (the “Board”) in an observer
capacity. The Observer Notice shall be delivered to the Managing General Partner
prior to a new Board Observer’s attendance of any meeting of the full Board. The
initial Board Observer appointed by the Blackstone Purchasers is David Kaden.
(b)    Subject to Section 3 of this Agreement, to the extent that the Board
Rights Termination Date with respect to the GoldenTree Purchasers has not yet
occurred, during the period commencing upon the Board Rights Termination Date
with respect to the Blackstone Purchasers and ending on the Board Rights
Termination Date with respect to the GoldenTree Purchasers, the Managing General
Partner hereby grants to the GoldenTree Purchasers the option and right,
exercisable by delivering an Observer Notice signed by the GoldenTree Purchasers
to appoint a Board Observer to attend all meetings (including telephonic) of the
Board in an observer capacity. The Observer Notice shall be delivered to the
Managing General Partner prior to a new Board Observer’s attendance of any
meeting of the full Board. The GoldenTree Purchasers shall not have the right to
deliver an Observer Notice and appoint a Board Observer during any period in
which a GoldenTree Designated Director is serving as a member of the Board
unless such GoldenTree Designated Director resigns from the Board.
(c)    Any Board Observer shall not constitute a member of the Board and shall
not be entitled to vote on, or consent to, any matters presented to the Board. A
Board Observer shall have no right to attend any meeting of any committee of the
full Board (each, a “Committee”); provided, however, the Managing General
Partner, shall (i) give any Board Observer written notice of the applicable
meeting or action taken by written consent of such Committee at the same time
and in the same time and in the same manner as notice is given to the members of
such Committee and (ii) provide any Board Observer with copies of all written
materials and other information given to members of such Committee in connection
with such meetings or actions taken by written consent at the same time such
materials and information are furnished to the members of such Committee.
(d)    With respect to each meeting of the full Board or each action to be taken
by written consent in lieu of a meeting of the full Board, the Managing General
Partner shall (i) give any Board Observer written notice of the applicable
meeting or action taken by written consent at the same time and in the same
manner as notice is given to the members of the Board, (ii). provide any Board
Observer with copies of all written materials and other information (including
copies of minutes of meetings or written consents of the full Board) given to
the members of the Board in connection with such meetings or actions taken by
written consent at the same time such materials and information are furnished to
such members of the Board, and (iii) provide any Board Observer


2



--------------------------------------------------------------------------------




with all rights to attend (whether in person or by telephone or other means of
electronic communication) such meetings as a member of the Board. Any Board
Observer shall agree to maintain the confidentiality of all non-public
information and proceedings of the Board and to enter into, comply with, and be
bound by, in all respects, the terms and conditions of a confidentiality
agreement, substantially in the form attached hereto as Annex A (the
“Confidentiality Agreement”); provided, however, upon request from the Purchaser
that appointed such Board Observer or such Purchaser’s Affiliates (as defined in
the Partnership Agreement), such Board Observer may provide, on a confidential
basis, such non-public material and information to such Purchaser and its
Affiliates; provided that such Purchaser and its Affiliates have agreed to
comply with and be bound by, in all respects, the Confidentiality Agreement. For
the avoidance of doubt, the recipient of such confidential information from the
Board Observer (whether the Purchaser that appointed such Board Observer or such
Purchaser’s Affiliates) may further provide such information to any legal
counsel that has been engaged by such recipient to discuss such matters or
information; provided, that any such recipient agrees and acknowledges in
writing that they are bound by the provisions of the Confidentiality Agreement.
Notwithstanding any rights to be granted or provided to any Board Observer
hereunder, the Managing General Partner may exclude the Board Observer from
access to any Board or Committee materials or information or meeting or portion
thereof or written consent if the Board determines, in good faith, including the
Board Observer in discussions relating to such determination (but not requiring
the affirmative vote of such Board Observer), that such access would reasonably
be expected to (i) prevent the members of the Board or Committee from engaging
in attorney-client privileged communication or (ii) result in a conflict of
interest with the Partnership (other than a conflict of interest with respect to
the Purchaser’s ownership interest in the Partnership or rights under the
Partnership Agreement); provided, that such exclusion shall be limited to the
portion of the Board or Committee material or information and/or meeting or
written consent that is the basis for such exclusion and shall not extend to any
portion of the Board or Committee material or information and/or meeting or
written consent that does not involve or pertain to such exclusion. Any Board
Observer shall be entitled to receive customary reimbursement of fees and
expenses incurred in connection with his or her service as an observer (but in
no event greater than reimbursements provided to the Board members). Any Board
Observer is not entitled to compensation from the NRP Entities.
Section 2.    Board Designation Rights.
(a)    During the period commencing upon the execution and delivery of this
Agreement and ending on the Board Rights Termination Date with respect to the
Blackstone Purchasers, Blackstone Purchasers shall have the option and right,
exercisable by delivering a written notice of such designation to the Managing
General Partner, to designate one person to serve on the Board (the “Blackstone
Designated Director”) and the Managing General Partner shall take all actions
necessary or advisable to effect the foregoing; provided, however, that such
Blackstone Designated Director shall, in the reasonable judgment of the Managing
General Partner, (x) have the requisite skill and experience to serve as a
director of a public company, (y) not be prohibited from serving as a director
pursuant to any rule or regulation of the Securities and Exchange Commission
(the “Commission”) or any national securities exchange on which the
Partnership’s Common Units are listed or admitted to trading, and (z) not be an
employee or director of any Competitor. The Blackstone Purchasers agree (i) upon
the Partnership’s request to timely provide


3



--------------------------------------------------------------------------------




the Partnership with accurate and complete information relating to the
Blackstone Designated Director as may be required to be disclosed by the
Partnership under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder and (ii) to
cause the Blackstone Designated Director to comply with the Section 16
obligations under the Exchange Act. The initial Blackstone Designated Director
is Jasvinder S. Khaira. Prior to the Board Rights Termination Date with respect
to the Blackstone Purchasers, the Blackstone Designated Director may be removed
or replaced by the Blackstone Purchasers at any time and by the Board acting by
majority at a meeting at which the Blackstone Designated Director shall have a
right to attend, for “cause” (as defined below), but not by any other Party; and
any vacancy occurring by reason of the death, disability, resignation, removal
or other cessation of a person serving as Blackstone Designated Director, shall
be filled solely by the Blackstone Purchasers. As used herein, “cause” means
that the Blackstone Designated Director (i) is prohibited from serving as a
director under any rule or regulation of the Commission or any national
securities exchange on which the Partnership’s Common Units are listed;
(ii) while serving as the Blackstone Designated Director is convicted by a court
of competent jurisdiction of a felony; (iii) a court of competent jurisdiction
has entered, a final, non-appealable judgment finding the Blackstone Designated
Director liable for actual fraud or willful misconduct against the Partnership
(including, but not limited to, intentionally or willfully failing to observe
the obligation of confidentiality contained in Section 1(d) of this Agreement);
(iv) is determined to have acted intentionally or in bad faith in his or her
capacity as a director in a manner that results in a material detriment to the
assets, business or prospects of the Partnership; or (v) has failed to
immediately tender his or her resignation on the Board Rights Termination Date;
or (vi) does not meet the qualifications set forth above in clauses (x), (y),
(z); provided, however, that in no event will the participation of the
Blackstone Designated Director in the Blackstone Purchasers’ exercise of rights
under the Partnership Agreement be deemed “cause.” Any action by the Blackstone
Purchasers to designate, remove or replace a Blackstone Designated Director
shall be evidenced in writing furnished to the Managing General Partner, shall
include a statement that the action has been approved by the Blackstone
Purchasers and shall be executed by or on behalf of the Blackstone Purchasers.
While serving as a Blackstone Designated Director, a Blackstone Designated
Director shall be entitled to vote on any matter on which independent members of
the Board are entitled to vote on (unless prohibited by the rules and
regulations of the Securities and Exchange Commission or the New York Stock
Exchange). Notwithstanding any rights to be granted or provided to the
Blackstone Designated Director hereunder, the Managing General Partner may
exclude the Blackstone Designated Director from access to any Board or Committee
materials or information or meeting or portion thereof or written consent if the
Board determines, in good faith, including the Blackstone Designated Director in
discussions relating to such determination (but not requiring the affirmative
vote of such Blackstone Designated Director), that such access would reasonably
be expected to result in a conflict of interest with the Partnership (other than
a conflict of interest with respect to the Purchaser’s ownership interest in the
Partnership or rights under the Partnership Agreement); provided, that such
exclusion shall be limited to the portion of the Board or Committee material or
information and/or meeting or written consent that is the basis for such
exclusion and shall not extend to any portion of the Board or Committee material
and/or meeting that does not involve or pertain to such exclusion. The
Blackstone Designated Director will receive the same information provided to
other similarly situated (i.e., independent, non-affiliate) members of the
Board, at the same time as such information is provided to other similarly
situated members of the Board and including monthly information


4



--------------------------------------------------------------------------------




packages and copies of all written materials and other information given to
members of any Committee of the Board, as well as being provided with reasonable
access to management and shall be entitled to receive customary reimbursement of
fees and expenses incurred in connection with his or her service as a member of
the Board and/or any Committee thereof consistent with the Managing General
Partner’s policies applicable to similarly situated directors. The Blackstone
Designated Director is not entitled to compensation from the NRP Entities.
(b)    Subject to Section 3 of this Agreement, to the extent that the Board
Rights Termination Date with respect to the GoldenTree Purchasers has not yet
occurred, during the period commencing upon the Board Rights Termination Date
with respect to the Blackstone Purchasers and ending on the Board Rights
Termination Date with respect to the GoldenTree Purchasers, the GoldenTree
Purchasers shall have the option and right, exercisable by delivering a written
notice of such designation to the Managing General Partner (a “Director
Designation Notice”), to designate one person to serve on the Board (the
“GoldenTree Designated Director” and, together with the Blackstone Designated
Director, the “Designated Directors”) and the Managing General Partner shall
take all actions necessary or advisable to effect the foregoing; provided,
however, that such GoldenTree Designated Director shall, in the reasonable
judgment of the Managing General Partner, (x) have the requisite skill and
experience to serve as a director of a public company, (y) not be prohibited
from serving as a director pursuant to any rule or regulation of the Commission
or any national securities exchange on which the Partnership’s Common Units are
listed or admitted to trading, and (z) not be an employee or director of any
Competitor. During any period in which GoldenTree has appointed a Board
Observer, the GoldenTree Purchasers shall not have the right to designate a
GoldenTree Designated Director unless the Observer Notice with respect to such
Board Observer is withdrawn effective upon such GoldenTree Designated Director
becoming a member of the Board. The GoldenTree Purchasers agree (i) upon the
Partnership’s request to timely provide the Partnership with accurate and
complete information relating to the GoldenTree Designated Director as may be
required to be disclosed by the Partnership under the Exchange Act and the rules
and regulations promulgated thereunder and (ii) to cause the GoldenTree
Designated Director to comply with the Section 16 obligations under the Exchange
Act. During the period in which the GoldenTree Purchasers are entitled to
designate a GoldenTree Designated Director, the GoldenTree Designated Director
may be removed or replaced by the GoldenTree Purchasers at any time and by the
Board acting by majority at a meeting at which the GoldenTree Designated
Director shall have a right to attend, for “cause” (as defined below), but not
by any other Party; and any vacancy occurring by reason of the death,
disability, resignation, removal or other cessation of a person serving as
GoldenTree Designated Director, shall be filled solely by the GoldenTree
Purchasers. As used herein, “cause” means that the GoldenTree Designated
Director (i) is prohibited from serving as a director under any rule or
regulation of the Commission or any national securities exchange on which the
Partnership’s Common Units are listed; (ii) while serving as the GoldenTree
Designated Director is convicted by a court of competent jurisdiction of a
felony; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding the GoldenTree Designated Director liable for
actual fraud or willful misconduct against the Partnership (including, but not
limited to, intentionally or willfully failing to observe the obligation of
confidentiality contained in Section 1(d) of this Agreement); (iv) is determined
to have acted intentionally or in bad faith in his or her capacity as a director
in a manner that results in a material detriment to the assets, business or
prospects of the Partnership; or (v) has failed to immediately tender his or her


5



--------------------------------------------------------------------------------




resignation on the Board Rights Termination Date with respect to the GoldenTree
Purchasers; or (vi) does not meet the qualifications set forth above in clauses
(x), (y), (z); provided, however, that in no event will the participation of the
GoldenTree Designated Director in the GoldenTree Purchasers’ exercise of rights
under the Partnership Agreement be deemed “cause.” Any action by the GoldenTree
Purchasers to designate, remove or replace a GoldenTree Designated Director
shall be evidenced in writing furnished to the Managing General Partner, shall
include a statement that the action has been approved by the GoldenTree
Purchasers and shall be executed by or on behalf of the GoldenTree Purchasers.
While serving as a GoldenTree Designated Director, a GoldenTree Designated
Director shall be entitled to vote on any matter on which independent members of
the Board are entitled to vote on (unless prohibited by the rules and
regulations of the Securities and Exchange Commission or the New York Stock
Exchange). Notwithstanding any rights to be granted or provided to the
GoldenTree Designated Director hereunder, the Managing General Partner may
exclude the GoldenTree Designated Director from access to any Board or Committee
materials or information or meeting or portion thereof or written consent if the
Board determines, in good faith, including the GoldenTree Designated Director in
discussions relating to such determination (but not requiring the affirmative
vote of such GoldenTree Designated Director), that such access would reasonably
be expected to result in a conflict of interest with the Partnership (other than
a conflict of interest with respect to the Purchaser’s ownership interest in the
Partnership or rights under the Partnership Agreement); provided, that such
exclusion shall be limited to the portion of the Board or Committee material or
information and/or meeting or written consent that is the basis for such
exclusion and shall not extend to any portion of the Board or Committee material
and/or meeting that does not involve or pertain to such exclusion. The
GoldenTree Designated Director will receive the same information provided to
other similarly situated (i.e., independent, non-affiliate) members of the
Board, at the same time as such information is provided to other similarly
situated members of the Board and including monthly information packages and
copies of all written materials and other information given to members of any
Committee of the Board, as well as being provided with reasonable access to
management and shall be entitled to receive customary reimbursement of fees and
expenses incurred in connection with his or her service as a member of the Board
and/or any Committee thereof consistent with the Managing General Partner’s
policies applicable to similarly situated directors. The GoldenTree Designated
Director is not entitled to compensation from the NRP Entities.
(c)    During the period commencing upon the execution and delivery of this
Agreement and ending on the Board Rights Termination Date with respect to the
Blackstone Purchasers, any Committee formed to identify and hire (or recommend
the hiring of) any Chief Executive Officer, President or Chief Financial Officer
of the general partner of the Partnership shall include the Blackstone
Designated Director.
(d)    Subject to Section 3 of this Agreement, during the period during which
the GoldenTree Purchasers are entitled to designate a GoldenTree Designated
Director, any Committee formed to identify and hire (or recommend the hiring of)
any Chief Executive Officer, President or Chief Financial Officer of the general
partner of the Partnership shall include the GoldenTree Designated Director.


6



--------------------------------------------------------------------------------




Section 3.    GoldenTree Purchasers Rights.
(a)    Within 30 days of receipt of notice of the Board Rights Termination Date
with respect to the Blackstone Purchasers, and subject to the representation by
the GoldenTree Purchasers that the Board Rights Termination Date with respect to
the GoldenTree Purchasers has not yet occurred, the GoldenTree Purchasers shall
deliver written notice to the Managing General Partner of its election to (i)
appoint a Board Observer pursuant to Section 1(b) of this Agreement, (ii)
appoint a GoldenTree Designated Director pursuant to Section 2(b) of this
Agreement or (iii) forego its rights under both Sections 1 and 2 of this
Agreement until the VWAP Price (as defined in the Partnership Agreement) for ten
(10) consecutive trading days falls below $10 for the first time since the Board
Rights Termination Date with respect to the Blackstone Purchasers (the “VWAP
Trigger Event”). For the avoidance of doubt, following the VWAP Trigger Event,
if (x) the VWAP Price for ten (10) consecutive trading days equals or exceeds
$10 and (y) thereafter, the VWAP Price for ten (10) consecutive trading days
falls below $10, such event will not constitute a VWAP Trigger Event. In the
event that the GoldenTree Purchasers fail to deliver written notice within 30
days of receipt of notice of the Board Rights Termination Date with respect to
the Blackstone Purchasers, the GoldenTree Purchasers shall be deemed to have
elected to forego their rights until the occurrence of the VWAP Trigger Event
and not have any right to appoint a Board Observer pursuant to Section 1(b) of
this Agreement or a GoldenTree Designated Director pursuant to Section 2(b) of
this Agreement unless and until the VWAP Trigger Event occurs. Within ten (10)
days of receipt of notice of the occurrence of the VWAP Trigger Event, the
GoldenTree Purchasers shall deliver written notice to the Managing General
Partner of their election to (i) appoint a Board Observer pursuant to Section
1(b) of this Agreement, (ii) appoint a GoldenTree Designated Director pursuant
to Section 2(b) of this Agreement or (iii) forego their rights under both
Sections 1 and 2 of this Agreement. In the event that the VWAP Trigger Event
occurs and the GoldenTree Purchasers fail to deliver written notice within ten
(10) days of receipt of written notice from the Partnership that the VWAP
Trigger Event has occurred, the GoldenTree Purchasers shall not have any right
to appoint a Board Observer pursuant to Section 1(b) of this Agreement or a
GoldenTree Designated Director pursuant to Section 2(b) of this Agreement. If at
any time the GoldenTree Purchasers notify the Managing General Partner of their
election to permanently forego their rights under either or both of Sections
1(b) and 2(b) of this Agreement, the GoldenTree Purchasers shall have no further
right to appoint a Board Observer pursuant to Section 1(b) of this Agreement or
a GoldenTree Designated Director pursuant to Section 2(b) of this Agreement, as
applicable.
(b)    In the event that the GoldenTree Purchasers initially elect to appoint a
Board Observer pursuant to Section 1(b) of this Agreement, the GoldenTree
Purchasers shall have the option to remove such Board Observer and appoint a
GoldenTree Designated Director at any time; provided, that the GoldenTree
Purchasers may exercise the option set forth in this Section 3(b) no more than
once.
(c)    At any time following an election by the GoldenTree Purchasers to appoint
a GoldenTree Designated Director pursuant to Section 2(b) of this Agreement, the
GoldenTree Purchasers may elect to remove such GoldenTree Designated Director
and appoint a Board Observer. Except as in set forth in Section 3(b) of this
Agreement, upon its election to appoint a Board Observer, the GoldenTree
Purchasers shall have no further right to appoint a GoldenTree Designated
Director.


7



--------------------------------------------------------------------------------




For the avoidance of doubt, following the GoldenTree Purchasers’ initial
appointment of a Board Observer and subsequent appointment of a GoldenTree
Designated Director pursuant to Section 3(b) of this Agreement, the GoldenTree
Purchasers shall retain their right to appoint a Board Observer in the event
that the GoldenTree Purchasers elect to remove such GoldenTree Designated
Director pursuant to this paragraph (c).
(d)    For the avoidance of doubt, at no point in time shall the GoldenTree
Purchasers be entitled to appoint both a Board Observer and GoldenTree
Designated Director concurrently.
(e)    Pursuant to, and subject to the terms of, Section 5.10(c)(vi) and Section
5.10(c)(vii) of the Partnership Agreement, during the period commencing upon the
Class A Closing Date and ending on the Board Rights Termination Date with
respect to the GoldenTree Purchasers, the prior written consent of GoldenTree
Asset Management LP, as representative of the GoldenTree Purchasers (the
“GoldenTree Purchaser Representative”), shall be required for the Partnership or
any of its Subsidiaries to take certain enumerated actions (the “Enumerated
Actions”); provided, however, that if (i) the Partnership provides the
GoldenTree Purchaser Representative with notice that one of the Enumerated
Actions is contemplated (the “Consent Notice”), which information the GoldenTree
Purchaser Representative and the GoldenTree Purchasers agree to keep strictly
confidential, and the GoldenTree Purchaser Representative does not provide the
Partnership with written notice of the GoldenTree Purchasers’ election to
receive information about such Enumerated Action within five (5) Business Days
of the Consent Notice or (ii) the GoldenTree Purchaser Representative, on behalf
of the GoldenTree Purchasers, elects to receive information about such
Enumerated Action and does not object in writing within the latter of (x)
five (5) Business Days of the date of the Consent Notice and (y) two (2)
Business Days of the GoldenTree Purchaser Representative’s receipt of the
information with respect to the Enumerated Action that is the subject of such
Consent Notice, the GoldenTree Purchaser Representative shall be deemed to have
waived its right to consent to such Enumerated Action pursuant to Section
5.10(c)(vi) or Section 5.10(c)(vii) of the Partnership Agreement, as applicable.
Notwithstanding anything in this Agreement to the contrary, the Partnership
shall not provide the GoldenTree Purchaser Representative, on behalf of the
GoldenTree Purchasers, with any information (including in connection with the
delivery of a Consent Notice) with respect to the Enumerated Action (including,
without limitation, any material, non-public information with respect to the
Partnership or the Enumerated Action) unless the GoldenTree Purchaser
Representative, on behalf of the GoldenTree Purchasers, has elected by written
notice to receive such information. If the GoldenTree Purchaser Representative,
on behalf of the GoldenTree Purchasers, elects by written notice to receive
information about such Enumerated Action, the GoldenTree Purchaser
Representative and the GoldenTree Purchasers shall enter into, comply with, and
be bound by, in all respects, the terms and conditions of a confidentiality
agreement, substantially in the form attached hereto as Annex B, with respect to
maintaining the confidentiality of all non-public information about the
Enumerated Action.
Section 4.    Limitation of Liability; Indemnification; Business Opportunities.
(a)    At all times while a Designated Director is serving as a member of the
Board, and following any such Designated Director’s death, resignation, removal
or other cessation as a


8



--------------------------------------------------------------------------------




director in such former Designated Director’s capacity as a former director, the
Designated Director shall be entitled to (i) the same modification and
restriction of traditional fiduciary duties, (ii) the same safe harbors for
resolving conflicts of interest transactions and (iii) all rights to
indemnification and exculpation, in each case, as are made available to any
other member of the Board as at the date hereof, together with any and all
incremental rights added to any of (i), (ii) or (iii) above as are subsequently
made available to any other members of the Board in their capacity as Board
members.
(b)    For the avoidance of doubt, a Board Observer shall have (i) no fiduciary
duty to the NRP Entities or to any Limited Partner (as defined in the
Partnership Agreement) and (ii) no obligations to the NRP Entities under this
Agreement, except as described in Section 1 of this Agreement, or to any Limited
Partner.
(c)    At all times while a Designated Director is serving as a member of the
Board or a Board Observer is serving in such capacity in accordance with
Section 1 of this Agreement, such Designated Director or Board Observer, the
Purchasers and their respective Affiliates may engage in, possess an interest
in, or trade in the securities of, other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the NRP Entities, and the NRP Entities, the Board and their Affiliates shall
have no rights by virtue of this Agreement in and to such independent ventures
or the income or profits derived therefrom, and the pursuit of any such venture,
even if competitive with the business of the NRP Entities, shall not be deemed
wrongful or improper. None of the Designated Directors, the Board Observers, the
Purchasers or its respective Affiliates shall be obligated to present any
investment opportunity to the NRP Entities even if such opportunity is of a
character that the NRP Entities or any of their respective subsidiaries might
reasonably be deemed to have pursued or had the ability or desire to pursue if
granted the opportunity to do so, and each of the Designated Directors, the
Board Observers, the Purchasers or its respective Affiliates shall have the
right to take for such person’s own account (individually or as a partner or
fiduciary) or to recommend to others any such investment opportunity.
Notwithstanding the foregoing, any Designated Directors, any Board Observers,
the Purchasers and its Affiliates shall be subject to, and comply with, the
requirement to maintain confidential information pursuant to this Agreement.
(d)    The NRP Entities shall use their best efforts to purchase and maintain
insurance (“D&O Insurance”), on behalf of any Designated Director, consistent
with the D&O Insurance currently maintained for the Managing General Partner’s
directors and officers. Such D&O Insurance shall provide coverage commensurate
with that of an independent member of the Board.
(e)    For the avoidance of doubt, any Designated Director shall constitute an
“Indemnitee,” as such term is defined under the Partnership Agreement, an
“Indemnified Person,” as such term is defined under the GP Partnership
Agreement, and a “Company Affiliate,” as such term is defined under the Managing
GP LLC Agreement.


9



--------------------------------------------------------------------------------




Section 5.    Miscellaneous.
(a)    Entire Agreement. This Agreement and the agreements referred to or
incorporated by reference herein is intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by NRP Entities or any of their Affiliates or the
Purchasers or any of their respective Affiliates set forth herein. This
Agreement supersedes all prior agreements and understandings between the Parties
with respect to the subject matter hereof.
(b)    Notices. All notices and demands provided for in this Agreement shall be
in writing and shall be given as provided in Section 8.05 of the Purchase
Agreement.
(c)    Interpretation. Section references in this Agreement are references to
the corresponding Section to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever any
determination, consent or approval is to be made or given by a Party, such
action shall be in such Party’s sole discretion, unless otherwise specified in
this Agreement. If any provision in this Agreement is held to be illegal,
invalid, not binding or unenforceable, (i) such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
this Agreement, and the remaining provisions shall remain in full force and
effect and (ii) the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be
excluded, and if the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day. Any words imparting
the singular number only shall include the plural and vice versa. The words such
as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this Agreement as
a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The division of this Agreement into Sections and
other subdivisions and the insertion of headings are for convenience of
reference only and shall not affect or be utilized in construing or interpreting
this Agreement.
(d)    Governing Law; Submission to Jurisdiction. This Agreement, and all claims
or causes of action (whether in contract or tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement), will be construed in accordance with and governed by the
Laws of the State of Delaware without regard to principles of conflicts of Laws.
Any action against any


10



--------------------------------------------------------------------------------




Party relating to the foregoing shall be brought in any federal or state court
of competent jurisdiction located within the State of Delaware, and the Parties
hereto hereby irrevocably submit to the non-exclusive jurisdiction of any
federal or state court located within the State of Delaware over any such
action. Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by applicable Law, any objection that it may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
(e)    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(f)    No Waiver; Modifications in Writing.
(i)    Delay. No failure or delay on the part of any Party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at law or in equity or otherwise.
(ii)    Specific Waiver. Except as otherwise provided herein, no amendment,
waiver, consent, modification or termination of any provision of this Agreement
shall be effective unless signed by each of the Parties hereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of this Agreement, any waiver
of any provision of this Agreement and any consent to any departure by a Party
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on a Party in any case shall entitle such Party to any other or further notice
or demand in similar or other circumstances. Any investigation by or on behalf
of any Party shall not be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.


11



--------------------------------------------------------------------------------




(g)    Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different Parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same agreement.
(h)    Binding Effect; Assignment; Termination. This Agreement will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
Party hereto without the prior written consent of each of the other Parties.
This Agreement shall terminate with respect to each Purchaser (and the NRP
Entities’ rights with respect to and obligations to such Purchaser) on the Board
Rights Termination Date applicable thereto, except that in any such case the
provisions of this Section 5 shall survive any termination of this Agreement and
except that no party to this Agreement shall be relieved or released from
liability for damages arising out of a breach of this Agreement before such
termination.
(i)    Independent Counsel. Each of the Parties acknowledges that it has been
represented by independent counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement and that it has executed the
same with consent and upon the advice of said independent counsel. Each Party
and its counsel cooperated in the drafting and preparation of this Agreement and
the documents referred to herein, and any and all drafts relating thereto will
be deemed the work product of the Parties and may not be construed against any
Party by reason of its preparation. Accordingly, any rule of Law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived.
(j)    Specific Enforcement. Each of the Parties acknowledges and agrees that
monetary damages would not adequately compensate an injured Party for the breach
of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond. Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.
(k)    Transfer of Board Rights; Aggregation. The option and right to appoint a
Board Observer or Designated Director granted to the Purchasers by the
Partnership under Sections 1, 2 and 3, respectively, of this Agreement, may not
be transferred or assigned directly or indirectly whether by contract, merger,
operation of law or otherwise, without the prior written consent of the
applicable Purchaser and the NRP Entities.
(l)    Further Assurances. Each of the Parties hereto shall, from time to time
and without further consideration, execute such further instruments and take
such other actions as any other Party hereto shall reasonably request in order
to fulfill its obligations under this Agreement to effectuate the purposes of
this Agreement.
[Signature Page Follows]


12



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
 
NATURAL RESOURCE PARTNERS L.P.
 
 
 
 
By:
NRP (GP) LP, its general partner
 
 
 
 
By:
GP Natural Resource Partners LLC,
 
 
its general partner
 
 
 
 
By:
/s/ Kathryn S. Wilson    
 
Name:
Kathryn S. Wilson
 
Title:
Vice President,General Counsel and Secretary



 
NRP (GP) LP
 
 
 
 
By:
GP Natural Resource Partners LLC,
 
 
its general partner
 
 
 
 
By:
/s/ Kathryn S. Wilson    
 
Name:
Kathryn S. Wilson
 
Title:
Vice President,General Counsel and Secretary



 
GP NATURAL RESOURCE PARTNERS LLC
 
 
 
 
By:
/s/ Kathryn S. Wilson    
 
Name:
Kathryn S. Wilson
 
Title:
Vice President,General Counsel and Secretary



 
ROBERTSON COAL MANAGEMENT LLC
 
 
 
 
By:
/s/ Corbin J. Robertson, Jr.
 
Name:
Corbin J. Robertson, Jr.
 
Title:
Chairman and Chief Executive Officer










--------------------------------------------------------------------------------




 
PURCHASER:



 
BTO CARBON HOLDINGS L.P.
 
 
 
 
By:
BTO Holdings Manager L.L.C.
 
 
 
 
By:
/s/ Christopher J. James
 
Name:
Christopher J. James
 
Title:
Authorized Signatory



 
BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP ESC L.P.
 
 
 
 
By:
BTO Side-by-Side GP L.L.C.
 
 
 
 
By:
/s/ Christopher J. James
 
Name:
Christopher J. James
 
Title:
Authorized Signatory



 
GOLDENTREE 2004 TRUST
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory



 
GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, LP
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory












--------------------------------------------------------------------------------




 
SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory



 
LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory



 
GT NM, LP
 
 
 
 
By:
GoldenTree Asset Management, LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory



 
PURCHASER REPRESENTATIVE:



 
GOLDENTREE ASSET MANAGEMENT LP
 
 
 
 
By:
/s/ Karen Weber
 
Name:
Karen Weber
 
Title:
Authorized Signatory








--------------------------------------------------------------------------------





ANNEX A
FORM OF CONFIDENTIALITY AGREEMENT


Natural Resource Partners L.P.
NRP (GP) LP
GP Natural Resource Partners LLC
Robertson Coal Management LLC
1201 Louisiana Street, Suite 3400
Houston, Texas 77002
Attn:     
Dear Ladies and Gentlemen:
Pursuant to Section 1(d) of that certain Board Representation and Observation
Rights Agreement (the “Board Representation and Observation Rights Agreement”),
dated as of March 2, 2017, by and among Robertson Coal Management, a Delaware
limited liability company (“Robertson Coal”), GP Natural Resource Partners LLC,
a Delaware limited liability company (the “Managing General Partner”), NRP (GP)
LP, a Delaware limited partnership (the “General Partner”), Natural Resource
Partners L.P., a Delaware limited partnership (the Partnership” and, together
with Robertson Coal, the Managing General Partner and the General Partner, the
“NRP Entities”), GoldenTree 2004 Trust, GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund, LP, San Bernardino County Employees’
Retirement Association, Louisiana State Employees’ Retirement System, GT NM, LP
(collectively, “GoldenTree”), BTO Carbon Holdings L.P., Blackstone Family
Tactical Opportunities Investment Partnership ESC L.P. (collectively,
“Blackstone” and, together with GoldenTree, each a “Purchaser” and collectively,
the “Purchasers”) and GoldenTree Asset Management LP, [GoldenTree/Blackstone]
has exercised its right to appoint the undersigned as an observer (the “Board
Observer”) to the board of directors of the Managing General Partner (the
“Board”), although the individual serving as the Board Observer may be changed
from time to pursuant to the terms of the Board Representation and Observation
Rights Agreement and upon such other individual signing a confidentiality
agreement in substantially the form hereof. The Board Observer acknowledges that
at the meetings of the Board and at other times the Board Observer may be
provided with and otherwise have access to non-public information concerning the
NRP Entities and their Affiliates. Capitalized terms used but not otherwise
defined herein, shall have the respective meanings ascribed therefor in the
Board Representation and Observation Rights Agreement. In consideration for and
as a condition to the NRP Entities furnishing access to such information, the
Board Observer hereby agrees to the terms and conditions set forth in this
letter agreement (the “Agreement”):
1.    As used in this Agreement, subject to Paragraph 3 below, “Confidential
Information” means any and all non-public financial or other non-public
information concerning the NRP Entities


Annex A - 1



--------------------------------------------------------------------------------




and their Affiliates that may hereafter be disclosed to the Board Observer by
the NRP Entities, their Affiliates or by any of their directors, officers,
employees, agents, consultants, advisors or other representatives (including
financial advisors, accountants or legal counsel) (the “Representatives”) of the
NRP Entities, including, without limitation, all notices, minutes, consents,
materials, ideas or other information (to the extent constituting information
concerning the NRP Entities and their Affiliates that is non-public financial or
other non-public information) provided to the Board Observer.
2.    Except to the extent otherwise permitted by this Paragraph 2 or by
Paragraph 3 or 4, the Board Observer shall keep such Confidential Information
strictly confidential; provided, that the Board Observer may share Confidential
Information with [GoldenTree/Blackstone] or such Purchaser’s and such
Purchaser’s Affiliates’ directors, officers, employees, members, partners
(including limited partners), agents and advisors (including without limitation,
attorneys, accountants, consultants and financial advisors) (collectively,
“Purchaser’s Representatives”) so long as such Purchaser’s Representatives agree
to comply with in all respects, the confidentiality and use terms of this
Agreement. The Board Observer may not record the proceedings of any meeting of
the Board by means of an electronic recording device.
3.    The term “Confidential Information” does not include information that (i)
is or becomes generally available to the public other than (a) as a result of a
disclosure by the Board Observer in violation of this Agreement or (b) in
violation of a confidentiality obligation to the NRP Entities known to the Board
Observer, (ii) is or becomes available to the Board Observer or any of the
Purchaser’s Representatives from a source not known by Board Observer or the
Purchaser’s Representatives to be disclosing such information in breach of an
obligation of confidentiality owed to the NRP Entities, (iii) was already known
to the Board Observer or any of the Purchaser’s Representatives at the time of
disclosure, or (iv) is independently developed by the Board Observer or any of
the Purchaser’s Representatives without reference to any Confidential
Information disclosed to the Board Observer.
4.    In the event that the Board Observer or any of the Purchaser’s
Representatives is requested or legally required or compelled to disclose the
Confidential Information, the Board Observer shall use reasonable efforts, to
the extent permitted and practicable, to provide the NRP Entities with prompt
prior notice of such requirement so that the NRP Entities may seek, at such
entities sole expense and cost, an appropriate protective order. If in the
absence of a protective order, the Board Observer or any of the Purchaser’s
Representatives is nonetheless legally required or compelled to disclose
Confidential Information, the Board Observer and/or the Purchaser’s
Representatives (as applicable) may disclose only the portion of the
Confidential Information or other information that it is so legally required or
compelled to disclose. Notwithstanding the foregoing, notice to the NRP Entities
shall not be required where disclosure is made (i) in response to a request by a
regulatory or self-regulatory authority or (ii) in connection with a routine
audit or examination by a bank examiner or auditor and such audit or examination
does not reference the NRP Entities or this Agreement.


Annex A - 2



--------------------------------------------------------------------------------




5.    All Confidential Information disclosed by the NRP Entities or their
Representatives to the Board Observer is and will remain the property of the NRP
Entities, so long as such information remains Confidential Information.
6.    It is understood and acknowledged that neither the NRP Entities nor any
Representative makes any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof.
7.    It is further understood and agreed that money damages may not be a
sufficient remedy for any breach of this Agreement and that the NRP Entities
shall be entitled to seek specific performance or any other appropriate form of
equitable relief as a remedy for any such breach in addition to the remedies
available to the NRP Entities at law.
8.    This Agreement is personal to the Board Observer, is not assignable by the
Board Observer and may be modified or waived only in writing. This Agreement is
binding upon the parties hereto and their respective successors and assigns and
inures to the benefit of the parties hereto and their respective successors and
assigns.
9.    If any provision of this Agreement is not enforceable in whole or in part,
the remaining provisions of this Agreement will not be affected thereby. No
failure or delay in exercising any right, power or privilege hereunder operates
as a waiver thereof, nor does any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.
10.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.
11.    This Agreement and all obligations herein will automatically expire one
(1) year from the date the Board Observer ceases to act as Board Observer.
12.    The NRP Entities acknowledge that the Board Observer and
[GoldenTree/Blackstone] may, in the ordinary course of its or their business,
evaluate other investments in industries that are the same as or similar to the
ones that the NRP Entities participate in. The NRP Entities understand that the
Board Observer, [GoldenTree/Blackstone] and such Purchaser’s Representatives
will retain certain mental impressions of the Confidential Information. A mental
impression is what a person retains when such person has not intentionally
memorized the information or retained notes or other aids to help retain such
memory. Accordingly, the NRP Entities agree that nothing herein shall prohibit
the Board Observer, such Purchaser or such Purchaser’s Representatives from
pursuing such investments, even if doing so involves the use of such mental
impressions. For the avoidance of doubt, use of a mental impression shall not
constitute use of the Confidential Information in breach of this Agreement.


Annex A - 3



--------------------------------------------------------------------------------




13.    [Notwithstanding anything to the contrary provided elsewhere herein, none
of the provisions of this Agreement shall in any way limit the activities of The
Blackstone Group L.P. and its affiliates in their businesses distinct from the
business of Blackstone Tactical Opportunities Advisors L.L.C., provided that the
Confidential Information is not made available to Blackstone’s Representatives
of The Blackstone Group L.P. and its affiliates who are not involved in the
business of Blackstone Tactical Opportunities Advisors L.L.C. Should any
Confidential Information be made available to a Blackstone’s Representative of
The Blackstone Group L.P. and its affiliates who is not involved in the business
of Blackstone Tactical Opportunities Advisors L.L.C., such Blackstone’s
Representative shall be bound by this Agreement in accordance with its terms.
Should the Confidential Information be made available to an individual at an
affiliate of The Blackstone Group L.P. who is not involved in the business of
Blackstone Tactical Opportunities Advisors L.L.C. solely for the purpose of
conflict resolution procedures and determining the proper allocation of
investment opportunities then such individual shall be bound by the
confidentiality and use provisions of this Agreement, provided, however, that
receipt of Confidential Information by such individual shall not be imputed to
the business unit of such individual. In addition, none of the provisions of
this Agreement shall in any way apply to any portfolio company of an affiliate
of The Blackstone Group L.P., provided, however, that should the Confidential
Information be made available to Blackstone’s Representative of any portfolio
company of an affiliate of The Blackstone Group L.P., such Blackstone
Representative shall be bound by this Agreement in accordance with its terms.]1 
[Notwithstanding anything to the contrary provided elsewhere herein, none of the
provisions of this Agreement shall in any way limit the activities of GoldenTree
Asset Management LP and its affiliates in their businesses distinct from the
business of GoldenTree, provided that the Confidential Information is not made
available to GoldenTree’s Representatives of GoldenTree Asset Management LP and
its affiliates who are not involved in the business of GoldenTree. Should any
Confidential Information be made available to a GoldenTree Representative of
GoldenTree Asset Management LP and its affiliates who is not involved in the
business of GoldenTree, such GoldenTree Representative shall be bound by this
Agreement in accordance with its terms. Should the Confidential Information be
made available to an individual at an affiliate of GoldenTree Asset Management
LP who is not involved in the business of GoldenTree solely for the purpose of
conflict resolution procedures and determining the proper allocation of
investment opportunities then such individual shall be bound by the
confidentiality and use provisions of this Agreement, provided, however, that
receipt of Confidential Information by such individual shall not be imputed to
the business unit of such individual. In addition, none of the provisions of
this Agreement shall in any way apply to any portfolio company of an affiliate
of GoldenTree Asset Management LP, provided, however, that should the
Confidential Information be made available to a GoldenTree Representative of any
portfolio company of an affiliate of GoldenTree Asset Management LP, such
GoldenTree Representative shall be bound by this Agreement in accordance with
its terms.]2 
 
 
 
 
 

1 NTD - include for Blackstone Purchaser
2 NTD - include for GoldenTree Purchaser




Annex A - 4



--------------------------------------------------------------------------------




14.    This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement, and all of which, when
taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.
[SIGNATURE PAGE FOLLOWS]


Annex A - 5



--------------------------------------------------------------------------------






Very truly yours,





[________________]


Agreed to and Accepted, effective as of the
___ day of __________, 20__:
__________________________

[NAME OF OBSERVER]










Annex A - 6



--------------------------------------------------------------------------------





ANNEX B
FORM OF CONFIDENTIALITY AGREEMENT


Natural Resource Partners L.P.
NRP (GP) LP
GP Natural Resource Partners LLC
Robertson Coal Management LLC
1201 Louisiana Street, Suite 3400
Houston, Texas 77002
Attn:     
Dear Ladies and Gentlemen:
Pursuant to Section 3(e) of that certain Board Representation and Observation
Rights Agreement (the “Board Representation and Observation Rights Agreement”),
dated as of March 2, 2017, by and among Robertson Coal Management, a Delaware
limited liability company (“Robertson Coal”), GP Natural Resource Partners LLC,
a Delaware limited liability company (the “Managing General Partner”), NRP (GP)
LP, a Delaware limited partnership (the “General Partner”), Natural Resource
Partners L.P., a Delaware limited partnership (the Partnership” and, together
with Robertson Coal, the Managing General Partner and the General Partner, the
“NRP Entities”), GoldenTree 2004 Trust, GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund, LP, San Bernardino County Employees’
Retirement Association, Louisiana State Employees’ Retirement System, GT NM, LP,
GoldenTree Asset Management LP (collectively, “GoldenTree”) and BTO Carbon
Holdings L.P. and Blackstone Family Tactical Opportunities Investment
Partnership ESC L.P., GoldenTree has elected to receive confidential information
with respect to a proposed Enumerated Action by the Partnership. GoldenTree
acknowledges that in connection with its consideration of the proposed
Enumerated Action, it may be provided with and otherwise have access to
non-public information concerning the NRP Entities and their Affiliates.
Capitalized terms used but not otherwise defined herein, shall have the
respective meanings ascribed therefor in the Board Representation and
Observation Rights Agreement. In consideration for and as a condition to the NRP
Entities furnishing access to such information, GoldenTree hereby agrees to the
terms and conditions set forth in this letter agreement (the “Agreement”):
1.    As used in this Agreement, subject to Paragraph 3 below, “Confidential
Information” means any and all non-public financial or other non-public
information concerning the NRP Entities and their Affiliates that may hereafter
be disclosed to GoldenTree by the NRP Entities, their Affiliates or by any of
their directors, officers, employees, agents, consultants, advisors or other
representatives (including financial advisors, accountants or legal counsel)
(the “Representatives”) of the NRP Entities, including, without limitation, all
notices, minutes, consents, materials, ideas or other


Annex B - 1





--------------------------------------------------------------------------------




information (to the extent constituting information concerning the NRP Entities
and their Affiliates that is non-public financial or other non-public
information) provided to GoldenTree.
2.    Except to the extent otherwise permitted by this Paragraph 2 or by
Paragraph 3 or 4, GoldenTree shall keep such Confidential Information strictly
confidential; provided, that GolenTree may share Confidential Information with
its and its Affiliates’ directors, officers, employees, members, partners
(including limited partners), agents and advisors (including without limitation,
attorneys, accountants, consultants and financial advisors) (collectively,
“GoldenTree’s Representatives”) so long as such GoldenTree’s Representatives
agree to comply with in all respects, the confidentiality and use terms of this
Agreement.
3.    The term “Confidential Information” does not include information that
(i) is or becomes generally available to the public other than (a) as a result
of a disclosure by GoldenTree in violation of this Agreement or (b) in violation
of a confidentiality obligation to the NRP Entities known to GoldenTree, (ii)is
or becomes available to GoldenTree or any of GoldenTree’s Representatives from a
source not known by GoldenTree or GoldenTree’s Representatives to be disclosing
such information in breach of an obligation of confidentiality owed to the NRP
Entities, (iii) was already known to GoldenTree or any of GoldenTree’s
Representatives at the time of disclosure, or (iv) is independently developed by
GoldenTree or any of GoldenTree’s Representatives without reference to any
Confidential Information disclosed to GoldenTree.
4.    In the event that GoldenTree or any of GoldenTree’s Representatives is
requested or legally required or compelled to disclose the Confidential
Information, GoldenTree shall use reasonable efforts, to the extent permitted
and practicable, to provide the NRP Entities with prompt prior notice of such
requirement so that the NRP Entities may seek, at such entities sole expense and
cost, an appropriate protective order. If in the absence of a protective order,
GoldenTree or any of GoldenTree’s Representatives is nonetheless legally
required or compelled to disclose Confidential Information, GoldenTree and/or
GoldenTree’s Representatives (as applicable) may disclose only the portion of
the Confidential Information or other information that it is so legally required
or compelled to disclose. Notwithstanding the foregoing, notice to the NRP
Entities shall not be required where disclosure is made (i) in response to a
request by a regulatory or self-regulatory authority or (ii) in connection with
a routine audit or examination by a bank examiner or auditor and such audit or
examination does not reference the NRP Entities or this Agreement.
5.    All Confidential Information disclosed by the NRP Entities or their
Representatives to GoldenTree is and will remain the property of the NRP
Entities, so long as such information remains Confidential Information.
6.    It is understood and acknowledged that neither the NRP Entities nor any
Representative makes any representation or warranty as to the accuracy or
completeness of the Confidential Information or any component thereof.
7.    It is further understood and agreed that money damages may not be a
sufficient remedy for any breach of this Agreement and that the NRP Entities
shall be entitled to seek specific performance or any other appropriate form of
equitable relief as a remedy for any such breach in addition to the remedies
available to the NRP Entities at law.


Annex B - 2





--------------------------------------------------------------------------------




8.    This Agreement is personal to GoldenTree, is not assignable by GoldenTree
and may be modified or waived only in writing. This Agreement is binding upon
the parties hereto and their respective successors and assigns and inures to the
benefit of the parties hereto and their respective successors and assigns.
9.    If any provision of this Agreement is not enforceable in whole or in part,
the remaining provisions of this Agreement will not be affected thereby. No
failure or delay in exercising any right, power or privilege hereunder operates
as a waiver thereof, nor does any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.
10.    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT
OF LAW PROVISION (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.
11.    This Agreement and all obligations herein will automatically expire one
(1) year from the date of this Agreement. For the avoidance of doubt, this
Section 11 shall not establish any presumption that any Confidential Information
constitutes material, non-public information for any specified period of time.
12.    The NRP Entities acknowledge that GoldenTree may, in the ordinary course
of its or their business, evaluate other investments in industries that are the
same as or similar to the ones that the NRP Entities participate in. The NRP
Entities understand that GoldenTree and GoldenTree’s Representatives will retain
certain mental impressions of the Confidential Information. A mental impression
is what a person retains when such person has not intentionally memorized the
information or retained notes or other aids to help retain such memory.
Accordingly, the NRP Entities agree that nothing herein shall prohibit
GoldenTree or such GoldenTree’s Representatives from pursuing such investments,
even if doing so involves the use of such mental impressions. For the avoidance
of doubt, use of a mental impression shall not constitute use of the
Confidential Information in breach of this Agreement.
13.    Notwithstanding anything to the contrary provided elsewhere herein, none
of the provisions of this Agreement shall in any way limit the activities of
GoldenTree Asset Management LP and its affiliates in their businesses distinct
from the business of GoldenTree, provided that the Confidential Information is
not made available to GoldenTree’s Representatives of GoldenTree Asset
Management LP and its affiliates who are not involved in the business of
GoldenTree. Should any Confidential Information be made available to a
GoldenTree Representative of GoldenTree Asset Management LP and its affiliates
who is not involved in the business of GoldenTree, GoldenTree’s Representative
shall be bound by this Agreement in accordance with its terms. Should the
Confidential Information be made available to an individual at an affiliate of
GoldenTree Asset Management LP who is not involved in the business of GoldenTree
solely for the purpose of conflict resolution procedures and determining the
proper allocation of investment opportunities then such individual shall be
bound by the confidentiality and use provisions of this Agreement, provided,


Annex B - 3





--------------------------------------------------------------------------------




however, that receipt of Confidential Information by such individual shall not
be imputed to the business unit of such individual. In addition, none of the
provisions of this Agreement shall in any way apply to any portfolio company of
an affiliate of GoldenTree Asset Management LP, provided, however, that should
the Confidential Information be made available to a GoldenTree Representative of
any portfolio company of an affiliate of GoldenTree Asset Management LP,
GoldenTree’s Representative shall be bound by this Agreement in accordance with
its terms.
14.    Acknowledgements.
(a)    GoldenTree recognizes its responsibilities under applicable United States
securities laws regarding material non-public information.
(b)    The NRP Entities acknowledge that, for United States securities law
purposes, GoldenTree may establish an information blocking device (an
“Information Barrier”) between the GoldenTree's directors, officers, employees,
agents, affiliates or Representatives who, pursuant to the GoldenTree's
Information Barrier policy, are permitted to receive the Confidential
Information. The NRP Entities acknowledge that GoldenTree’s employees or those
of its general partner or manager may serve as directors or officers of its
affiliates or portfolio companies, and such affiliates or portfolio companies
will not be deemed to have received Confidential Information solely due to the
dual role of such employee, so long as such employee does not provide any
Confidential Information to the other directors or officers or employees of such
affiliates or portfolio companies.
15.    This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement, and all of which, when
taken together, will constitute one and the same agreement. The exchange of
copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement. Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.
[SIGNATURE PAGE FOLLOWS]


Annex B - 4





--------------------------------------------------------------------------------






Very truly yours,





[________________]


Agreed to and Accepted, effective as of the
___ day of __________, 20__:
GOLDENTREE 2004 TRUST


By: GoldenTree Asset Management, LP




By:_______________________    
Name:
Title:




GOLDENTREE INSURANCE FUND SERIES
INTERESTS OF THE SALI MULTI-SERIES FUND, LP


By: GoldenTree Asset Management, LP




By:_______________________
Name:
Title:




SAN BERNARDINO COUNTY
EMPLOYEES’ RETIREMENT ASSOCIATION


By: GoldenTree Asset Management, LP




By:_______________________
Name:
Title:
 


Annex B - 5





--------------------------------------------------------------------------------






LOUISIANA STATE EMPLOYEES’
RETIREMENT SYSTEM


By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:
 
GT NM, LP
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:




GOLDENTREE ASSET MANAGEMENT LP




By:_______________________
Name:
Title:








Annex B - 6



